281 S.W.3d 927 (2009)
STATE of Missouri, Respondent,
v.
Eric HELM, Appellant.
No. ED 91324.
Missouri Court of Appeals, Eastern District, Division Two.
April 28, 2009.
*928 Timothy J. Forneris, St. Louis, MO, for Appellant.
Christopher Koster, Robert J. (Jeff) Bartholomew, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Eric Helm appeals his conviction and sentence after a jury found him guilty of four counts each of first-degree robbery and armed criminal action, and sentenced him to fifteen years imprisonment. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).